Citation Nr: 0934779	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Procedural history

In a July 2003 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for PTSD.  The 
Veteran was informed of that decision and of his appeal 
rights by letter from VA dated July 30, 2003.  He did not 
perfect an appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of the above-mentioned April 2005 rating 
decision that confirmed and continued the previous denial of 
entitlement to service connection for PTSD.  The Veteran duly 
perfected an appeal.

In a July 2008 decision, the Board found that the Veteran had 
submitted new and material evidence and reopened his claim.  
The claim was then remanded for further development.  This 
was accomplished.  In March 2009, a supplemental statement of 
the case (SSOC) was issued by the VA Appeals Management 
Center (AMC) which denied the Veteran's claim.  The Veteran's 
reopened case is once again before the Board. 

The Veteran presented personal testimony before the 
undersigned Acting Veterans Law Judge (VLJ) Kitlas at the 
Board's Washington DC offices in June 2005. Subsequently, in 
March 2008, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by Acting VLJ Tenner. Transcripts of those hearings are in 
the claims file.  As these hearings were not conducted by the 
same VLJ, a panel decision is necessary.  See 38 C.F.R. § 
20.707 (2008).
Clarification of issue on appeal

The Veteran has filed a claim seeking entitlement to service 
connection for PTSD.  While cognizant of the Court's decision 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record), the evidence of record does 
not indicate that the Veteran has been diagnosed with an 
acquired psychiatric disability other than PTSD.  
Accordingly, the Board discussion of the Veteran's claim will 
be limited to PTSD. 


FINDINGS OF FACT

1.  The Veteran did not serve in combat.  

2.  While the Veteran has been diagnosed with PTSD, there is 
not credible supporting evidence that the PTSD stressors 
occurred, and PTSD is not otherwise related to service.  


CONCLUSION OF LAW

PTSD was not incurred as a result of the Veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran seeks entitlement to service connection for PTSD. 
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 
Stegall concerns

In July 2008, the Board remanded this case to the AMC in 
order to verify the Veteran's claim that the 2nd battalion, 
9th infantry group engaged North Korean Soldiers on or around 
June 25, 1968 and August 5, 1968.  Thereafter the AMC was 
requested to make a formal finding as to whether the Veteran 
served in combat.  If the Veteran was found to have a 
verified stressor, a VA examination was to be arranged.  The 
Veteran's claim was then to be readjudicated.

The record reveals that the AMC contacted the Center for Unit 
Records (CURR) in an attempt to verify the Veteran's claim.  
In response, CURR indicated that there were no records of the 
Veteran's unit engaging North Korean forces during the time 
periods he suggested.  The AMC subsequently made a formal 
finding that the Veteran did not engage in combat.  The 
Veteran's claim was readjudicated via the March 2009 SSOC.  
Thus, the Board's finds there has been substantial compliance 
with the Remand directive.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 14, 2005, including a request for evidence of 
a relationship between a current disability and an injury, 
disease, or event in military service. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
a copy of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The February 2005 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and records from the Social Security Administration.  
Significantly, VA undertook additional efforts in an attempt 
to verify whether the purported PTSD stressor likely 
occurred.  

The Board is aware of the Court's holding in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held 
that a medical examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease, 
manifested in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  However, with respect to the 
PTSD claim, a medical examination is not required because the 
Veteran's in-service stressors have not been corroborated.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no credible supporting evidence of a verified in-
service PTSD stressor.   In the absence of such, additional 
medical examination is not required.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
was afforded personal hearings in June 2005 and March 2008 as 
detailed in the Introduction.

Accordingly, the Board will proceed to a decision.  

A.  Legal Criteria

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  Additionally, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service  
connection for PTSD requires that three elements be present:  
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by  
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2008); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor. 
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony. 
See Doran v. Brown, 6 Vet. App. 283, 289 (1994).

II.  Analysis

With respect to element (1), a current diagnosis of PTSD, the 
Veteran has been diagnosed with PTSD on several different 
occasions.  Consequently, element (1) of 38 C.F.R. § 3.304(f) 
has been met.  The service treatment records do not show, 
however, treatment in service for PTSD, or symptoms of PTSD.  

With respect to element (2), the Veteran has stated on 
several occasions that he engaged in firefights with North 
Korean soldiers while stationed along the demilitarized zone 
(DMZ).  See, e.g., a December 2003 Mental Heath Treatment 
report.  Specifically, the Veteran has indicated that while 
the war was officially over in 1955, there were still some 
battles that occurred and his unit killed two North Korean 
Soldiers.  In another statement, submitted in March 2006, he 
reported that "three North Korean soldiers killed by my 
company of the other company that was there."  In his 
initial PTSD questionnaire, submitted in June 2003, he 
described "gun fire every night for 12 months."  During the 
March 2008 hearing, the Veteran testified that he engaged in 
firefights on June 25, 1968 and August 5, 1968 while 
patrolling the DMZ with his unit.  

The Veteran's service personnel records indicate that he was 
awarded the National Defense Service Medal and the Armed 
Forces Expeditionary Medal.  During the June 2005 hearing, 
the Veteran's representative stated that receipt of the Armed 
Forces Expeditionary Medal was proof that the Veteran engaged 
in combat and sufficient to establish combat status.  See the 
June 2005 hearing transcript, page 5.   The Board disagrees. 

According to internet printouts submitted by the Veteran and 
the Department of Defense Manual of Military Decorations and 
Awards, the Armed Forces Expeditionary Medal "may be awarded 
to members of the Armed Forces of the United States who[,] 
after July 1, 1958[,] participate . . . in a U.S. military 
operation . . . [and] encounter during such participation[,] 
foreign armed opposition, or are otherwise placed . . . in 
such a position that . . . hostile action by foreign armed 
forces was [deemed] imminent even though it did not 
materialize."   Since the eligibility requirements do not 
require exposure to foreign armed opposition as the sole 
criteria for receipt, the award cannot be considered proof of 
combat status.  

While not argued by the Veteran or his representative, the 
Board pauses to note that the Veteran's National Defense 
Service Medal is also not an award indicative of combat 
exposure.  

Since combat status has not been demonstrated, the Veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressors.  See Moreau, supra.  
Therefore, to substantiate the claim, the record must contain 
service records or other credible evidence which supports and 
does not contradict the Veteran's testimony.

Upon review, the Veteran's service personnel and service 
treatment records are negative for any indication of combat 
status or combat injuries.  

In an attempt to verify the Veteran's statements that North 
Korean soldiers were killed by the Veteran's company in June 
1968, the RO contacted the CURR (now referred to as the U.S. 
Army & Joint Services Records Research Center (JSSRC)).  In 
an April 2007 response, CURR reported that the Veteran's 
company participated in patrolling the DMZ.  While CURR did 
indicate that a North Korean agent was killed by the 
Veteran's unit, such an event occurred in May 1969.  Since 
the Veteran's service personnel records indicate that he left 
Korea on May 1, 1969 he would not have been present for this 
event. 

As noted in the Introduction, the Board remanded the 
Veteran's claim in July 2008, to verify the Veteran's claims 
that he engaged in firefights on June 25, 1968 and August 5, 
1968 while patrolling the DMZ with his unit.  In response, 
CURR indicated that the Veteran's unit was stationed in the 
valley of Um Dam Ni and ordered to defend the area in the 
event of the hostile attack, implement the United States' 
responsibilities under the armistice agreement, conduct anti-
infiltration, anti-raiding, counter-espionage, and counter-
sabotage activities, and implement the 2nd Infantry Division 
portion of the Eight United States Army Cold War Program.  
After reviewing the Veteran's unit history, CURR indicated 
that during June 1968, the Veteran's unit conducted a seventy 
two hour field training exercise and in July 1968 his unit 
engaged in an additional seventy-two hour air to ground 
exercise.  CURR indicated that there was no report of an 
encounter with North Korean Soldiers during the training 
exercises. 

In a June 2009 brief, the Veteran's representative observed 
that the standard for determining what constitutes a stressor 
has changed from an objective test to a subjective test that 
now requires "exposure to a traumatic event and a response 
involving intense fear, helplessness or horror."  The brief 
implies that the Veteran's 72 hour training exercises, which 
were, in effect, a simulation of war, fits this description 
and therefore qualifies as a stressor.  The Board disagrees.  
Notwithstanding the fact that the Veteran has never claimed 
that military training exercises caused his PTSD, military 
training exercises and war simulations are hardly uncommon 
events for the Army.  By itself, participation in one of 
these exercises does not constitute a "traumatic event in 
which . . . the [veteran] experienced, witnessed or was 
confronted with . . . actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others...."  See DSM-IV, p.427; see generally 38 C.F.R. § 
4.125(a) (2008).  

As noted above, section 1154 requires that the Veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  His claims of participation in gunfights 
have been investigated by the CURR and were not 
substantiated. 

In sum, combat status has not been demonstrated and the 
Veteran's claims that he engaged in firefights with enemy 
forces has not been substantiated by credible supporting 
evidence.  Accordingly, absent the credible supporting 
evidence of an in-service stressor, element (2) of 38 C.F.R. 
§ 3.304(f) is not met, and the claim fails on this basis.

For the sake of completeness the Board will address the 
remaining element of 38 C.F.R. § 3.304(f).

With respect to element (3), medical evidence of a nexus 
between the Veteran's PTSD and his claimed PTSD stressors, 
the Veteran's VA outpatient treatment notes contain a number 
of vague statements that suggest a connection between the 
Veteran's claimed combat exposure and his PTSD.  
Specifically, an April 2005 Mental Health Note states: "His 
diagnosis is post-traumatic stress disorder.  He served in 
Korea and experienced battle conditions."  The record also 
includes an August 2005 medication management note that 
describes the Veteran as a "combat Veteran" and diagnoses 
him with PTSD. 

As previously discussed, the record does not indicate that 
the Veteran participated in combat during service.  The 
statements made in the Veteran's VA outpatient treatment 
records, based as they are on uncorroborated statements of 
the Veteran, are lacking in probative value.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  The Board is cognizant that it may not disregard 
a medical nexus opinion solely on the rationale that the 
medical opinion was based on an "uncorroborated" history 
given by the Veteran.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005).  Here, however, because the Veteran's statements 
have been found not to be credible, and because the probative 
evidence does not support his version of events during 
service, the Board will not rely on the medical opinion 
evidence to establish that PTSD was incurred in service.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding 
that reliance on a Veteran's statement renders a medical 
report incredible only if the Board rejects the statements of 
the veteran).  Therefore, element (3) is also not met and the 
claim fails on that basis as well.

In conclusion, for the reasons set out above, the Board has 
determined that a preponderance of the evidence is against 
the Veteran's claim.  The benefit sought on appeal is 
therefore denied.  


ORDER

Entitlement to service connection for PTSD is denied.


________________________	________________________
MATTHEW D. TENNER						JOHN KITLAS
Acting Veterans Law Judge				Acting Veterans Law 
Judge
Board of Veterans' Appeals			Board of Veterans' 
Appeals


_______________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


